DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 5-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites “an omnidirectional photovoltaic cell that receives light across all angles of incidence”. However, nowhere does the specification disclose such a feature. The published instant specification has only disclosed in paragraph [0068] “advanced light management which is omnidirectional…for light striking at both normal and oblique angles of incidence”, paragraph [0069] that “light trapping scheme…it offers broadband polarization independent reflection characteristics for light striking for normal and oblique angles of incidence”, paragraph [0018] that “the novel method of capturing light in a photovoltaic cell in an omnidirectional and polarization-independent way”, and paragraph [0067] that “the present invention includes a leaf inspired biomimetic light trapping scheme for ultrathin flexible solar cells…the light trapping scheme is all-dielectric lossless hierarchical in nature, omnidirectional and polarization independent”, such that nowhere does the instant specification disclose the photovoltaic cell to be omnidirectional and receives light across all angles. The instant specification has only disclosed the light trapping scheme to be omnidirectional. 
Therefore, the claims fail to comply with the written description requirement.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa et al. (US 5,656,098) in view of Yang et al. (“Synergetic scattering of SiO2 and Ag nanoparticles for light-trapping enhancement in organic bulk heterojunction”).
Regarding claim 1, Ishikawa discloses a synergistic lossless light trapping scheme (surface protection layers 1001b, 1001c, 1001d) for solar energy capture within the solar spectrum in an omnidirectional photovoltaic cell that receives light across all angles of incidence (C29/L41-59; see Figure 10), the synergistic lossless light trapping scheme comprising: 
a first optically tuned layer (1002a) comprised of a plurality of nonmetallic dielectric nanospheres (granules), each of the plurality of nonmetallic dielectric nanospheres having a first diameter associated therewith (it is inherent the nanoparticles have a diameter); 
a second optically tuned layer (1002b) disposed beneath the first optically tuned layer (see Figure 10), the second optically tuned layer comprised of a plurality of nonmetallic dielectric nanospheres (granules), each of the plurality of nonmetallic dielectric nanospheres having a second diameter associated therewith (it is inherent the nanoparticles have a height), the second diameter being smaller than the first diameter (it is disclosed in the example, the second diameter can be 0.2 microns and the first diameter can be 0.7 microns; C24/L35-45); and 
the omnidirectional photovoltaic cell (1003, 1004a, 1004b, 1006a, 10006b) disposed beneath the second optically tuned layer (see Figure 10), wherein the second optically tuned layer is adapted to direct light in a direction toward the omnidirectional photovoltaic cell (C6/L40-49 and C9/L57-67).
	Ishikawa further discloses the plurality of nonmetallic dielectric nanospheres are selected from a variety of nonmetallic dielectric materials including SnO2, TiO2, Al2O3, Si3N4, SiO, and SiC (C7/L1-8) and that two or more different types of surface protection layers containing granules can be used, where the granule material may be different (C6/L7-10; for example, in Example 11 as shown in Figure 12, where a layer of a mixture of magnesium fluoride granules and ZnS granules and a layer of just magnesium fluoride granules are used in conjunction), where in Example 7 as shown in Figure 10, the material for the nanospheres selected is titania (C24/30-49), but the reference does not expressly disclose the first optically tuned layer comprised of a plurality of nonmetallic dielectric silica nanospheres and the second optically tuned layer comprised of a plurality of nonmetallic dielectric titania nanospheres, such that whispering gallery modes are formed within the first optically tuned layer to direct light into the second optically tuned layer with reduced refractory loss.
	Yang discloses the use of SiO2 nanoparticles on a surface of solar cells to guide incident light into the active layer and prolong the effective optical length of the entered energy through whispering gallery mode excitation in the SiO2 particles (abstract). Yang also discloses the use of smaller sized Ag particles below the SiO2 particles for a synergistic scattering effect through the coupling of the whispering gallery modes from the SiO2 particles and localized surface plasma resonance scattering from the Ag nanoparticles (abstract), such that significant improvement in short-circuit current density was observed (third paragraph of Introduction on page 2). Yang further discloses the use of larger-sized SiO2 particles having an average diameter of 500 nm shows whispering gallery mode excitation and trapping of incident light and transfer of the trapped energy onto the layers below through leaky mode radiation, which causes photons to enter the photoactive layer below and an improvement in light absorption efficiency (second paragraph of “Effect of SIO2 nanoparticles” on page 3), and the use of smaller sized Ag nanoparticles having an average diameter of 20 nm improves light absorption due to local surface plasma resonance scattering of the Ag particles (first paragraph of “Effect of Ag nanoparticles” on page 5). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected silica as the nonmetallic dielectric material to be used in the nanospheres in the first optically tuned layer in combination with the second optically tuned layer comprised of titania nanospheres in the device of Ishikawa, as taught by Yang, because the closely arranged silica layer having larger sized particles of over 500 nm in diameter improves the efficiency of light absorption in the wavelength range from 350 to 600 nm and approximately 640 nm, in which the particles act as a light energy storage device through whispering gallery mode excitation, trapping the incident light at this resonance frequency, and then transferring the trapped energy to the layers below, thus, improving the light absorption efficiency (second paragraph of “Effect of SIO2 nanoparticles” on page 3), wherein whispering gallery modes are formed within the first optically tuned layer to direct light into the second optically tuned layer with reduced refractory loss, as set forth above.
Regarding claims 5 and 6, Ishikawa discloses all the claim limitations as set forth above, and further discloses the average diameter of the granules is preferably 0.3 microns to 5 microns for light scattering enhancement (C6/L13-14) and that the second diameter is less than the first diameter (as set forth above), but the reference does not expressly disclose the second diameter is less than half the size of the first diameter or a ratio of the first diameter to the second diameter is approximately 6:1.
As the amount of light scattering and the overall efficiency of the device are variables that can be modified, among others, by adjusting said ratio between the diameters of the nanoparticles, with said amount of light scattering and overall efficiency of the device changing as the ratio between the diameters of the nanoparticles is adjusted, the precise ratio between the diameters of the nanoparticles would have been considered a result effective variable by one having ordinary skill in the art before the effective filing date of the claimed invention.  As such, without showing unexpected results, the claimed ratio between the diameters of the nanoparticles cannot be considered critical.  Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have optimized, by routine experimentation, the ratio between the diameters of the nanoparticles in the apparatus of modified Ishikawa to obtain the desired balance between the amount of light scattering and the overall efficiency of the device (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
Claims 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa et al. (US 5,656,098) in view of Yang et al. (“Synergetic scattering of SiO2 and Ag nanoparticles for light-trapping enhancement in organic bulk heterojunction”), as applied to claim 1 above, and in view of Alnuaimi et al. (“Interface engineering of graphene-silicon Schottky junction solar cells with an Al2O3 interfacial layer grown by atomic layer deposition”).
Regarding claim 7, modified Ishikawa discloses all the claim limitations as set forth above, and further discloses the omnidirectional photovoltaic cell is a silicon cell (C8/L10-21), but the reference does not expressly disclose the omnidirectional photovoltaic cell is a planar and flexible graphene-silicon solar cell, wherein a graphene bilayer is disposed on top of a silicon substrate.
Alnuaimi discloses graphene/silicon Schottky barrier solar cells as a new type of solar cell that is low cost and high efficiency (1. Introduction), wherein a graphene bilayer (it is disclosed two layers of graphene were transferred; 2.2 Gr/Si solar cells fabrication) resides on top of a silicon substrate (see Figure 2).
As modified Ishikawa is not limited to any specific examples of photovoltaic cells that can be used with the light enhancing granules and as a graphene-silicon solar cell having a graphene bilayer on top of a silicon substrate was well known in the art before the effective filing date of the claimed invention, as evidenced by Alnuaimi above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use any suitable photovoltaic cell, including a planar graphene-silicon solar cell in the device of modified Ishikawa. Said combination would amount to nothing more than the use of a known element for its intended use in a known environment to accomplish an entirely expected result.
Regarding claim 8, modified Ishikawa discloses all the claim limitations as set forth above. Alnuaimi further discloses a planar surface of the silicon substrate is passivated by a layer of aluminum oxide that is disposed between the silicon substrate and the graphene bilayer (see Figure 2), such that the aluminum oxide layer reduces recombination within the photovoltaic cell (paragraph four of 3. Results and discussion on pages 10595-10596).
Regarding claim 9, modified Ishikawa discloses all the claim limitations as set forth above. Alnuaimi further discloses the aluminum oxide layer is amorphous (second paragraph of 2.2 Gr/Si solar cells fabrication on page 10594).
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa et al. (US 5,656,098) in view of Yang et al. (“Synergetic scattering of SiO2 and Ag nanoparticles for light-trapping enhancement in organic bulk heterojunction”) and in view of Alnuaimi et al. (“Interface engineering of graphene-silicon Schottky junction solar cells with an Al2O3 interfacial layer grown by atomic layer deposition”), as applied to claim 7 above, and further in view of Oh et al. (“AuCl3 chemical doping on defective graphene layer”).
Regarding claim 10, modified Ishikawa discloses all the claim limitations as set forth above, but the reference does not expressly disclose the graphene bilayer is p-doped with gold trichloride to increase an open circuit voltage of the omnidirectional photovoltaic cell.
Oh discloses the AuCl3 doping of graphene to reduce the sheet resistance of graphene to be more suitable for use in place of ITO in applications such as for solar cells and enhancing the electrical and optical properties of graphene (1. Introduction).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have doped the graphene bilayer of modified Ishikawa with gold trichloride (p-doped), as taught by Oh above, so that the electrical and optical properties of graphene can be improved for use in a solar cell by lowering the sheet resistance, as taught by Oh.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa et al. (US 5,656,098) in view of Yang et al. (“Synergetic scattering of SiO2 and Ag nanoparticles for light-trapping enhancement in organic bulk heterojunction”) and in view of Alnuaimi et al. (“Interface engineering of graphene-silicon Schottky junction solar cells with an Al2O3 interfacial layer grown by atomic layer deposition”), as applied to claim 7 above, and further in view of Ruan et al. (“Flexible graphene/silicon heterojunction solar cells”).
Regarding claim 11, modified Ishikawa discloses all the claim limitations as set forth above, but the reference does not expressly disclose the silicon substrate has a height of approximately 20 µm.
Ruan discloses the fabrication of graphene-silicon solar cells comprising an ultrathin c-Si substrate having a thickness between 4 to 40 microns (Fabrication of ultrathin c-Si on page 14371), where the substrate becomes optically transparent in long wavelength ranges when it is below 10 microns in thickness (first paragraph of Results and Discussion on page 14372).
As the flexibility of the substrate and the overall efficiency of the device are variables that can be modified, among others, by adjusting said thickness of the silicon substrate, as set forth above, with said flexibility increasing and overall efficiency of the device decreasing as the thickness of the silicon substrate is decreased, the precise thickness of the silicon substrate would have been considered a result effective variable by one having ordinary skill in the art before the effective filing date of the claimed invention.  As such, without showing unexpected results, the claimed thickness of the silicon substrate cannot be considered critical.  Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have optimized, by routine experimentation, the thickness of the silicon substrate in the apparatus of modified Ishikawa to obtain the desired balance between the flexibility of the substrate and the overall efficiency of the device (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
Response to Arguments
Applicant's arguments filed 12/21/21 have been fully considered but they are not persuasive. 
Applicant argues that Yang simply teaches a competing light trapping scheme that utilizes not titania, but rather silver, particles as the bottom layer of the scheme and explicitly explores the benefits of a light trapping scheme including silica and silver nanoparticles, comparing the results to schemes including only silica and including only silver. Applicant further argues that the Office improperly distilled the claims to their “gist” or “thrust” in ignoring the differences between the claimed optically tuned layer and those of the prior art, namely Yang, where while Yang does teach the use of silica, Yang fails to teach the use of titania. 
However, it appears that applicant is bodily incorporating the teaching of Yang into the teaching of Ishikawa, which is not the combination presented by the Office. It is noted that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
As set forth in the Office Action above, Yang was relied upon only to teach selecting silica as the nonmetallic dielectric material to be used in the first optically tuned layer in combination with the second optically tuned layer comprised of titania in the device of Ishikawa, where Ishikawa has already taught two optically tuned layers comprising a plurality of nonmetallic dielectric nanospheres selected from a variety of materials including titania and other metal oxides, where the materials in the two optically tuned layers may be different. As previously stated in the Office Action, Yang already disclosed the synergistic effect of light trapping by using a larger SiO2 nanoparticle that demonstrates whispering gallery modes in combination with another smaller nanoparticle that imparts localized surface plasma resonance scattering, such that absent of unexpected results or lack of reasonable expectation of success, the combination of the larger SiO2 nanoparticles with smaller titania nanoparticles would also provide a synergistic effect of light trapping as disclosed by applicant. Ishikawa already discloses a synergistic effect through the use of the disclosed granules (C9/L54-63) and that the closely arranged silica layer having larger sized particles of over 500 nm in diameter improves the efficiency of light absorption in the wavelength range from 350 to 600 nm and approximately 640 nm, in which the particles act as a light energy storage device through whispering gallery mode excitation, trapping the incident light at this resonance frequency, and then transferring the trapped energy to the layers below, thus, improving the light absorption efficiency, wherein whispering gallery modes are formed within the first optically tuned layer to direct light into the second optically tuned layer with reduced refractory loss, as set forth in the Office Action above, such that one of ordinary skill in the art would appreciate the synergistic effect of light trapping as claimed to be displayed by the combination of the teachings from the references. 
Applicant has not demonstrated the teaching of Yang related to the use of a larger silica nanoparticle in combination with a smaller nanoparticle of a known light scattering material such as titania in the device of Ishikawa would not have resulted in the synergistic scattering effect through the coupling of the whispering gallery modes from the silica particles, where the disclosed improvement of efficiency of light absorption in the wavelength range from 350 to 600 nm and approximately 640 nm and light trapping properties with reduced refractory loss due to the larger sized closely arranged silica layer taught by Yang would only be seen with the use of a larger silica nanoparticle in combination with a smaller silver nanoparticle as set forth in Yang and cannot be seen or be reasonably expected by one of ordinary skill in the art when the combination is with the use of a larger silica nanoparticle and a smaller titania nanoparticle, as presented by the combination of Ishikawa and Yang. 
Applicant argues that Ishikawa does not contemplate the use of a different material in combination with titania in any device described therein. However, as previously set forth in the Office Action, Ishikawa explicitly teaches that two or more different types of surface protection layers containing granules can be used, where the granule material may be different (C6/L7-10; for example, in Example 11 as shown in Figure 12, where a layer of a mixture of magnesium fluoride granules and ZnS granules and a layer of just magnesium fluoride granules are used in conjunction). It is noted that "[t]he use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983).  
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). As the motivation for the combination of the teaching of Yang with Ishikawa was only relied upon the teachings from Yang and not knowledge only from applicant’s disclosure, as set forth above, such a reconstruction is deemed proper. 
It appears that applicant is arguing the Office Action rejection is based upon Yang and completely ignores the teaching of Ishikawa or the combination of the references as it is mentioned on page 10 of the Remarks that Yang was modified to remove its silver components. However, it is noted that the Office Action rejection is based upon Ishikawa in view of Yang and not the other way around as applicant has repeatedly asserted and no mentioning of removing Yang’s silver components was made anywhere in the Office Action such that it is unclear where applicant is finding such a combination or explanation for the rejection. 
Therefore, the arguments were not found to be persuasive. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA CHERN whose telephone number is (408)918-7559. The examiner can normally be reached Monday-Friday, 9:00 AM-4:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA CHERN/             Primary Examiner, Art Unit 1721